ORDER

PER CURIAM.
Gustire Burse (Movant) appeals from a judgment denying his request for post-conviction relief under Rule 29.151 following an evidentiary hearing. Movant argues that the motion court failed to enter sufficient findings of fact and conclusions of law regarding one of Movant’s claims for relief. We have reviewed the briefs of the parties and the record on appeal and conclude that Movant’s claim did not clearly present the issue of whether or not trial counsel was ineffective for failing to use the information he had gathered relating to weather conditions to impeach the informant, and therefore the motion court’s *876finding of fact regarding the above claim is sufficient to meet the mandate of Rule 29.15. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R.Crim. P.2004, unless otherwise indicated.